DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is made in response to the after final filed on 2/3/2021.

Response to Arguments
Applicant's arguments filed in the amendment filed on 2/3/2021 have been fully considered but applicant’s arguments are not persuasive. The reasons are set forth below. 

Regarding applicant’s arguments presented on page 3 and 4 on remarks document, where applicant argues that Witteman does not disclose, subset of reference fingerprints selected for comparison based on the broadcast window being offset from a current time of the computing system by a predefined time offset. 
In response, the examiner respectfully points out that, Witteman in 0059-0060 and fig. 4 discloses server generating broadcast fingerprint of predetermined portion of 20 seconds duration of broadcast stream, broadcast fingerprint is generated every 5 seconds for a 20 second duration. Par. 0067 discloses server selecting reference fingerprints and server can be configured to always look for 5 seconds of timestamps prior to the user timestamp, server is configured to retrieve an earlier broadcast timestamp offset by 5 seconds. Therefore, server is selecting series of broadcast fingerprints (i.e. set of reference fingerprint) which has predetermined time duration of 

/A.D/           Examiner, Art Unit 2423                                                                                                                                                                                                
 
/BENJAMIN R BRUCKART/           Supervisory Patent Examiner, Art Unit 2423